DETAILED ACTION
Information Disclosure Statement
IDS filed on 1/21/2021, citation number 8 under NPL isn’t considered since the citation is missing the date.
IDS filed on 5/18/2021, citation number 1 under NPL isn’t considered since the citation is missing month for the citation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,932,316.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate claims in the present application as shown in the table below.
Present Application
USPN 10,932,316
Claims 1, 3 and 10
Claim 1
Claims 10, 13 and 20
Claim 10

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 10, 11, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US-PGPUB 2020/0120750).
Regarding claim 1, Liu teaches a method for reestablishing a Radio Resource Control (RRC) connection, comprising: determining, by a terminal, a Packet Data Convergence Protocol (PDCP) for initiating an RRC connection reestablishment procedure, based on whether the terminal knows one or more PDCP types supported by a first base station, wherein the determining of the PDCP is further based on whether Dual Connectivity (DC) is supported by the first base station, wherein the PDCP is a first PDCP or a second PDCP [Para 150 and 152, Terminal knows that NR PDCP is supported based on step 302, sends RRC reestablishment message indicating terminal supports NR and LTE PDCP type to the base station, Para 153, when base station determines that the terminal support LTE-NR dual-connectivity then the base station also supports LTE-NR dual-connectivity if the base station is supporting this type of connection]; and initiating, by the terminal, the RRC connection reestablishment procedure to the first base station, based on the first PDCP or the second PDCP [Para 152, terminal sends RRC reestablishment message based on LTE or NR connectivity].
Regarding claim 7, Liu teaches the first base station is a master node in a DC network [Para 64].
Regarding claims 10 and 20, Liu teaches the first PDCP is Long Term Evolution (LTE) PDCP, and the second PDCP is New Radio (NR) PDCP [Para 148].
Regarding claim 11, Liu teaches a terminal, comprising: a memory storing instructions [Para 216]; and a processor communicatively coupled to the memory, wherein the instructions, when executed by the processor, cause the processor to perform operations including: determining a Packet Data Convergence Protocol (PDCP) for initiating an RRC connection reestablishment procedure, based on whether the terminal knows one or more PDCP types supported by a first base station, wherein the determining of the PDCP is further based on whether Dual Connectivity (DC) is supported by the first base station, wherein the PDCP is a first PDCP or a second PDCP [Para 150 and 152, Terminal knows that NR PDCP is supported based on step 302, sends RRC reestablishment message indicating terminal supports NR and LTE PDCP type to the base station, Para 153, when base station determines that the terminal support LTE-NR dual-connectivity then the base station also supports LTE-NR dual-connectivity if the base station is supporting this type of connection]; and 150996679.1-15-initiating the RRC connection reestablishment procedure to the first base station, based on the first PDCP or the second PDCP [Para 152, terminal sends RRC reestablishment message based on LTE or NR connectivity].
Regarding claim 17, Liu teaches the first base station supporting the second PDCP is a master node in the DC network [Para 64].
Allowable Subject Matter
Claims 2-6, 8, 9, 12-16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al. (USPN 10,798,775) teaches determining deactivation of a duplication bearer for packet data convergence protocol (PDCP) connection by a communication device and base station, where a first link and a second link are configured for the duplication bearer.  Data communication is scheduled for the first link and not for the second link by the communication device based on the deactivation of the duplication bearer, where radio link control is established for the second link based on deactivation of the duplication bearer, the first link is associated with a first radio link control instance and the second link is associated with a second radio link control instance.
Quan et al. (USPN 10,555,362) teaches receiving a radio bearer reconfiguration instruction sent by a base station, where the radio bearer reconfiguration instruction includes a radio bearer identification indicating a target radio bearer to be reconfigured and a target configuration parameter corresponding to a configuration item of the target radio bearer to be reconfigured.  The target radio bearer is released.
Chang et al. (USPN 10,512,116) teaches a device has a message reception unit connected with a base station for sending connection information under to double-bearing type for changing a load by releasing indicator information.  A configuration unit changes a load line for release according to the indication information and bearing type.  An information response unit sends the response message to the base station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/             Primary Examiner, Art Unit 2464